DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-21are pending in the application and are presented to be examined upon their merits.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022has been entered.
 

Response to Arguments

In regards to interpretation of “configured to” language and 35 U.S.C. 103 rejection
	The Examiner has previously maintained and continues to maintain,  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP 2114 II
	It is conceded that, “the determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case.” See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). The Applicant has amended the claim to include “a network interface”. According to the Specification, “[0048]  The network capture device 200 may also include a network interface 218 (e.g., a transceiver)…”. PARSONS in view of ANGLE, particularly, ANGLE suggests an computer system  interfaces that interact between systems [see ANGLE, 6:4-8 and 9:40-43]. PARSONS in view of ANGLE does not disclose that the network interface is a transceiver, however use of a transceiver as a network interface is taught by CONKLIN et al (US 2002/0091621). The 35 U.S.C. 103 rejection is maintained below in further view of the teachings of CONKLIN. 


Drawings
The drawings were objected to under 37 CFR 1.83(a).  Wherein the Applicant has amended the claim 1 to  replace receiver and transmitter with network interface which is supported in the Applicant’s specification in paragraph [0048]: “"The network capture device 200 may also include a network interface 218 (e.g., a transceiver) to facilitate wired (e.g., Ethernet - 802.3x) and/or wireless communication (WiFi / 802.11x protocols, cellular technology, and the like) with external systems 222 such as one or more of the packet switches like the network switch node 100 shown in Figure 4 and/or one or more databases 220." Paragraph [0056] further explains "hardware refers to components that store, transmit, and operate on the data."
The drawing objection from the previous office action dated 02/28/2022 is withdrawn.








Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Unclear Scope

Claims 2 and 18 recite, ”a network interface…switches in a data communication network, where the data communications network is configured to communicate with source computing nodes…” it is not clear whether the network capture device  comprises a network interface and one or more processors or that it includes the combination of a data communications network with source computing and destination computing nodes.


"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).





Claim Rejections- 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over PARSONS (US 2013/0262287) in view of Applicant’s background and Admitted prior art ANGLE (US 7,778,915) and in further view of CONKLIN et al (US 2002/0091621).

As per claim 2, A network capture device for processing data packets in a data communications network, the data communications network including one or more packet switches in communication with source computing nodes and destination computing nodes, the network capture device comprising:
one or more processors configured to process the data packets to decode each data packet's header or other fields in the data packet to determine when the data packet is a financial data packet; and (300)[¶0037-¶0038]
a transmitter (300) configured to transmit financial data packets for analysis by a risk exposure computer system. [PARSONS Fig. 6 out stream data packets,  ¶0005-¶0006; ¶0031-¶0033; ¶0036].
PARSONs does not explicitly disclose that the transmission of financial data packets is “…for analysis by a risk exposure computer system”, which is the intended use of the transmitted financial data packets- which calls to question its patentable weight [see e.g., MPEP 2103 IC].  Also the admitted prior as art US 7,778,915, as described in the Applicant’s specification, suggests that it is assumed that existing computerized trading systems are configured to be monitored by a risk analysis system [see Specification, ¶0008]. It is maintained that,  in view of  the Specification Background and the Admitted prior art ANGLE (US 7,778,918), it would have been obvious to one of ordinary skill before the effective filing date of PARSONs to have been aware of  and have employed the notoriously old and well known risk monitoring of  financial data packets within trading systems using risk exposure computer systems/risk analysis systems,  being an essential part of  data/risk management required ubiquitously  by  users’ to mitigate transactional risk and/or investment loss.
PARSONS in view of ANGLE fails to directly disclose a network interface in the form of a transceiver configured to receive data packets received by the one or more packet switches in the data communications network (see Figs. 3-7, incoming packets, ¶0032,¶ 0034). This is disclosed by CONKLIN et al [0042]. On or ordinary skill in the art before the effective filing data of PARSONS in view of ANGLE would have  known use of a transceiver for communicating data packets in accordance with the teachings of CONKLIN. Thus PARSONS in view of ANGLE would have employed the use of  transceiver as a network interface. The motivation would be to process transmit and receive financial data packets  being within the knowledge of one of ordinary skill in the art.

	As per claim 3, The network capture device in claim 2, wherein the data communications network includes one or more data paths that do not include the network capture device for conveying the data packets to one or more of the destination computing nodes. .[PARSONS ¶0005-¶0006, ¶0031-¶0033]

As per claim 4, The network capture device in claim 2, wherein the one or more processors includes a normalization processor configured to eliminate duplicate data packets and convert remaining financial data packets to a standard data packet format [¶0040]

As per claim 5, The network capture device in claim 2, wherein the data packets from the source computing nodes include intraday security issue information involving potential disparate systems, multiple parties, and multiple liquidity destinations. [¶0005-¶0006, ¶0031-¶0033]

As per claim 6, The network capture device in claim 2, wherein the financial data packets include data packets associated with at least one of computer securities trading algorithms and other order generators that are not expected, authorized, or configured for risk monitoring. [¶0046-¶0049]

As per claim 7, The network capture device in claim 2, wherein some of the data packets include financial data and some of the data packets do not include financial data. 1.[see Parsons, Abstract, ¶0005-¶0006, ¶0031-¶0033]

As per claim 8, The network capture device in claim 2, wherein the financial data packets include pre-trade, at-trade, and post-trade data packets. 1.[see Parsons, Abstract, ¶0005-¶0006, ¶0031-¶0033]



 As per claim 9, The network capture device in claim 2, wherein the financial data packets are formatted with a FIX communications protocol or with an OUCH communications protocol. [see Parsons, Abstract, 0005-0006, 0031-0033]

As per claim 10, A method for processing data packets in a data communications network, the data communications network including one or more packet switches in communication with source
computing nodes and destination computing nodes, the method comprising:
a network capture device receiving data packets received by the one or more packet switches in the data communications network; [see Parsons, Abstract, 0005-0006, 0031-0033]
wherein the financial data packets include pre-trade, at-trade, and post-trade data packets. 1.[see Parsons, Abstract, 0005-0006, 0031-0033] 

As per claim 11, The method in claim 10, wherein the data packets are forwarded to one or more of the destination computing nodes along one or more data paths that do not include the network capture device. [see Parsons, Abstract, 0005-0006, 0031-0033]

As per claim 12, The method in claim 10, further comprising: the network capture device transmitting the financial data packets to a normalization data processor that eliminates duplicate data packets and converts remaining financial data packets to a standard data packet format, and the normalization data processor transmitting the financial data packets converted to the standard data packet format for analysis by the risk exposure computer system. [see Parsons, Abstract, 0005-0006, 0031-0033]

As per claim 13, The method in claim 10, wherein data packets from the source computing nodes include intraday security issue information involving potential disparate systems, multiple parties, and multiple liquidity destinations. 1.[see Parsons, Abstract, 0005-0006, 0031-0033]

As per claim 14, The method in claim 10, wherein the financial data packets include data packets associated with at least one of computer securities trading algorithms and other order generators that are not expected, authorized, or configured for risk monitoring. [see Parsons, Abstract, 0005-0006, 0031-0033]

As per claim 15, The method in claim 10, wherein some of the data packets include financial data and some of the data packets do not include financial data. 1.[see Parsons, Abstract, 0005-0006, 0031-0033]

As per claim 16, The method in claim 10, wherein the financial data packets include pre- trade, at-trade, and post-trade data packets. [NFDM]

	As per claim 17, The method in claim 10, wherein the financial data packets are formatted with a FIX communications protocol or with an OUCH communications protocol. . [see
Parsons, Abstract, 0005-0006, 0031-0033]

As per claim 18, A non-transitory, computer-readable storage medium for storing a computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform a method for processing data packets in a data communications network, the data
communications network including one or more packet switches in communication with source
computing nodes and destination computing nodes, wherein the one or more processors include a
network capture device having a packet analyzer, a network analyzer, a protocol analyzer, or a packet
sniffer and the network capture device is separate from the destination computing nodes, the method
comprising: a network capture device receiving data packets received by the one or more packet
switches in the data communications network; the network capture device processing the data packets
including decoding each data packet's header or other fields in the data packet to determine when the
data packet is a financial data packet; and the network capture device transmitting financial data
packets for analysis by a risk exposure computer system. [see Parsons, Abstract, 0005-0006, 0031-
0033]. Also see reasoning presented in claim 2.

As per claim 19, The non-transitory, computer-readable storage medium in claim 18, wherein the data communications network includes one or more data paths that do not include the network capture
device for conveying the data packets to one or more of the destination computing nodes. [see
Parsons, Abstract, 0005-0006, 0031-0033]



As per claim 20, The non-transitory, computer-readable storage medium in claim 18, wherein data packets from the source computing nodes include intraday security issue information involving potential
disparate systems, multiple parties, and multiple liquidity destinations. [see Parsons, Abstract, 0005-
0006, 0031-0033]

As per claim 21, The non-transitory, computer-readable storage medium in claim 18, wherein the financial data packets include data packets associated with at least one of computer securities trading algorithms and other order generators that are not expected, authorized, or configured for risk monitoring. [0046- 0049]


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692